Citation Nr: 1813605	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  98-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative joint disease of the lumbar spine.

2.  Entitlement to a compensable evaluation for degenerative joint disease of the thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION
The Veteran served on active duty in the United States Air Force from September 1967 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to an earlier effective date for degenerative joint disease of the cervical spine and entitlement to an earlier effective date for degenerative joint disease of the thoracolumbar spine were granted in an October 2015 rating decision.  The decision granted entitlement for both claims back to March 27, 1997, which represents a full grant.  As such, these claims are no longer before the Board

Finally, although the record reflects that the Veteran is pursuing a claim for a total disability rating based on individual unemployability (TDIU) in another appeal stream, the Board has nonetheless considered whether it would be appropriate to consider this issue as an included claim within the Veteran's claims for increased ratings for his spinal disorders.  In this regard, the record reflects that while the Veteran has claimed TDIU based on all of his service-connected disabilities, he has not to this point based any such claim solely on his service-connected spine disorders.  Therefore, the Board finds that such an implied claim is not currently raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran's last VA examinations for his spine disabilities were in January 2013.  The Board has reviewed that examination report and notes that it is not adequate, as it does not appear that any passive, weight-bearing or nonweight-bearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing). 

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court also noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination so as to determine the current severity of his cervical spine and thoracolumbar spine disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must also be performed. 

The cervical spine and thoracolumbar spine must be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also request the Veteran identify extent of his functional loss during a flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

2.  Thereafter, readjudicate the claims on appeal.  If the benefits sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


